NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RALPH GARBARINI,                                No.    17-17298

                Plaintiff-Appellant,            D.C. No.
                                                1:14-cv-01058-AWI-SAB
 v.

WAYNE ULIT, Doctor at California State          MEMORANDUM*
Prison Corcoran; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted July 17, 2018**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      State prisoner Ralph Garbarini appeals the district court’s grant of summary

judgment to defendants Wayne Ulit, David G. Smith, Jong Yeoung Moon, and

Jeffrey J. Wang in this 42 U.S.C. § 1983 action alleging deliberate indifference to a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
serious medical need in violation of the Eighth Amendment. Because the parties

are familiar with the facts, we do not recite them here. We have jurisdiction under

28 U.S.C. § 1291. We affirm.

      We review de novo the district court’s order granting summary judgment.

Wang v. Rodriguez, 830 F.3d 958, 960 (9th Cir. 2016).

      None of the four defendant doctors involved with treating Garbarini

regarding his shoulder injury acted with “deliberate indifference to [his] serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). Nor is there

evidence that the doctors knew of and “disregard[ed] an excessive risk to

[Garbarini’s] health and safety.” Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir.

2004) (internal quotation marks and citation omitted).

      Garbarini was seen over a dozen times by three different doctors for his

shoulder injury. He was repeatedly prescribed pain medication in the form of both

narcotics and 800 milligram Ibuprofen tablets, he received an MRI on his shoulder,

and had two separate surgeries to try and repair his rotator cuff. All of the doctors

who evaluated Garbarini also recommended that he begin physical therapy as a

form of treatment and palliative relief—recommendations that Garbarini refused.

Garbarini’s disagreement with the recommendations of his medical providers is

insufficient to establish an Eighth Amendment violation. See Jackson v. McIntosh,

90 F.3d 330, 332 (9th Cir. 1996). And even accepting Garbarini’s claim that some


                                          2
of the defendant doctors were rude during their consultations, “verbal harassment

generally does not violate the Eighth Amendment.” Keenan v. Hall, 83 F.3d 1083,

1092 (9th Cir. 1996), opinion amended on denial of reh’g, 135 F.3d 1318 (9th Cir.

1998); see also Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987).

      Ultimately, there is no evidence that the defendant doctors “den[ied],

delay[ed], or intentionally interfere[d] with [Garbarini’s] medical treatment,” and

the district court properly granted summary judgment as a result. Jackson, 90 F.3d

at 332 (internal quotation marks and citation omitted).

      AFFIRMED.




                                         3